internal_revenue_service department of the treasury significant index no washington dc person to contact lelepnone number heter heply to op e ep a date in re aug request_for_ruling on behalf of taxpayer o this letter is in response to a letter dated september in which your authorized representative pursuant to on file with our office requested a ruling on your behalf that a recalculation of payments currently being distributed from an individual_retirement_account ira owned by you include a cost-of-living feature and a one-time catch-up payment would not be considered a modification of substantially_equal_periodic_payments as described in sec_72 internal_revenue_code code of the to a form facts according to the facts as stated you are retired and are an ira ira which was funded by a rollover of you started taking distributions from this the owner of a lump sum distribution from a corporate retirement_plan in which you had participated ira in the annual distribution amount was calculated using methodology intended to produce substantially_equal_periodic_payments as described in sec_72 once an annual distribution amount was calculated the same amount was distributed each subsequent year because the actual earnings on ira have exceeded the expected earnings and the account has more than doubled in amount you would like to change the distribution method to include a yearly cost-of-living adjustment cola a one-time catch-up payment equal to the cost-of-living adjustments which would have been paid in prior years from thus under the proposed methodology the annual distribution amount for a year would be equal to percent of the annual distribution amount for the prior year with the first adjustment of four percent and to include the payment of a iv of the code of resulting in an annual distribution amount for equal to percent of the annual distribution amount a conference of right with your authorized representatives was held by telephone on date ruling requested based on these facts you have requested the following rulings the proposed recalculation of the annual distribution amounts to be distributed from ira percent annual cost-of-living adjustment and subsequent distribution of such amounts will not by itself cause the payment stream to fail to be substantially_equal_periodic_payments and will not be considered a modification of substantially_equal_periodic_payments under code sec_72 to include a four the one-time distribution of the amount by which the annual distribution amounts for prior years exceed the annual distribution amounts for prior years not adjusted for the cola will not be considered a modification of substantially_equal_periodic_payments under code sec_72 t if adjusted for the four percent cola would a catch-up payment equal to applicable law sec_408 of the internal_revenue_code provides that amounts paid or distributed out of must be included in gross_income by the payee or distributee in the manner provided under sec_72 an individual_retirement_plan of the code sec_72 of the internal_revenue_code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 of the internal_revenue_code was added to the code by the tax_reform_act_of_1986 for taxable years beginning after december t provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income tra ‘86 effective generally section of e sec_72 a iv of the code provides that section shall not apply to distributions which are part of a t series of substantially_equal_periodic_payments not less frequently than annually made for the life of the employee or the joint lives of such employee and his beneficiary or joint life expectancies or life expectancy sec_72 of the code imposes the additional a iv that if the series of payments is limitation on distributions excepted from the percent tax by sec_72 subsequently modified other than by reason of death or disability before the later of period beginning with the date of the first payment and employee’s attainment of age the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax which would have been imposed except for the sec_72 a iv exception plus interest for the deferral_period the then the taxpayer’s tax for the close of the 5-year sec_1_72-9 of the income_tax regulations regulations provides tables that are to be used in connection with computations under sec_72 and the regulations thereunder included in this section are tables giving life expectancies for one life and joint life and last survivor expectancies for two lives table vi table v notice_89_25 c b provided guidance in the tra ‘86 of the code form of questions and answers on certain provisions of the tax_reform_act_of_1986 in the absence of regulations on sec_72 respect to the exception to the tax on premature distributions provided under sec_72 a iv provides three methods for determining substantially_equal_periodic_payments for purposes of sec_72 code which must be interest rate on the date payments commence two of these methods involve the use of an interest rate an interest rate that does not exceed a reasonable this notice provided guidance with q a-12 of notice_89_25 a iv of the rationale sec_72 of the code provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras which is imposed on that portion of the distribution that is includible in gross_income exception to the additional percent tax is provided under sec_72 a a iv series of substantially_equal_periodic_payments for distributions that are part of qé a-12 of an od notice_89_25 provides three methods for determining substantially_equal_periodic_payments for purposes of sec_72 a iv sec_72 of the code provides that if a series of by the exception provided in sec_72 payments exempted from the additional tax imposed under sec_72 subsequently modified other than by reason of death or disability before the later of period beginning with the date of the first payment and employee’s attainment of age the first taxable_year in which such modification occurs is increased by an amount equal to the tax regulations which would have been imposed except for the sec_72 a iv exception plus interest for the deferral_period the then the taxpayer’s tax for the close of the 5-year as determined under a iv is taxpayer o started receiving distributions from ira in taxpayer o’s authorized representative has stated that these distributions were intended to be substantially_equal_periodic_payments which were not subject_to the additional tax imposed under code sec_72 because of the exception provided under sec_72 distribution amount has been distributed from ira each year since a iv the same annual taxpayer o will attain age in under the change proposed by taxpayer the methodology the the original methodology the close of the 5-year the original methodology did not provide for annual used to calculate the annual distribution amount for ira will be modified before the later of period beginning with the date of the first payment and employee’s attainment of age provided for a one-time calculation of an annual distribution amount with the same amount to be distributed in subsequent years increases in the annual distribution amount methodology the annual distribution amount will change each year with the annual distribution amount for a year equal to percent of the prior year annual distribution amount under this methodology the annual distribution amount for would equal percent of the annual distribution amount under the proposed methodology the cola increases in the annual distribution amount that would have been distributed in prior years would be distributed as a one-time catch-up payment catch-up payment would equal the amount by which the prior payments when adjusted annually for colas exceed the prior payments not adjusted annually for colas under the proposed thus this both the change in the annual distribution amount and the distribution of or disability a catch-up payment are not changes due to death accordingly under the rules of code section oe t either of these proposed changes in payments that were substantially_equal_periodic_payments would be a modification following a modification as described in section of substantially_equal_periodic_payments the t a taxpayer receiving such payments would have their tax for the first taxable_year in which such modification occurs increased by an amount determined under regulations equal to the tax which would have been imposed except for the sec_72 a iv exception plus interest for the deferral_period sec_72 b defines the deferral_period as the a iv had not applied to the distribution would have been percent of the distributions made during that period beginning with the taxable_year in which without regard to sec_72 a iv includible in gross_income and ending with the taxable_year in which the modification described in sec_72 a occurs if the exception under sec_72 the distributions made during the deferral_period then the tax which would have been applied under sec_72 would have been equal to period to the extent such amounts were includible in gross_income assuming that all of the distributions under the prior methodology were includible in income the increase in taxpayer o’s tax occurs would be calculated as which has been distributed using the exception plus interest for the deferral_period the deferral_period the underpayment rate determined under sec_6621 of the code would be considered a reasonable rate this rate determined for each calendar_quarter is generally published in the internal_revenue_bulletin the month before a calendar_quarter begins for the first taxable_year in which the modification percent of the total amount for purposes of calculating interest for holding sec_1 accordingly we conclude that the proposed recaiculation of the annual distribution amount to include an annual four percent cola from the year distributions commenced if made to a series of annual substantially_equal_periodic_payments calculated using one of the methods described in notice_89_25 would be distributed each year would result ina modification of such payments under the rules of code sec_72 t and providing that the same annual distribution amount oo 7s -s- the distribution of a one-time catch-up payment equal to the amount by which the annual distribution amounts for prior years if adjusted for colas would exceed the annual distribution amounts for prior years not adjusted for colas would result in a modification of substantially_equal_periodic_payments under the rules of code sec_72 t this ruling is directed only to the organization that requested it may not be used or cited by others as precedent sec_6110 of the code provides that it sincerely yours what ppend martin l pippins acting chief actuarial branch
